Case 0:20-cv-60416-AMC Document 97-70 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                    EXHIBIT 70
Case 0:20-cv-60416-AMC Document 97-70 Entered on FLSD Docket 07/09/2021 Page 2 of 4




 Document title:                  Malware and ransomware protection in Microsoft 365 - Microsoft Service Assurance |
                                  Microsoft Docs

 Capture URL:                     https://docs.microsoft.com/en-us/compliance/assurance/assurance-malware-and-
                                  ransomware-protection

 Captured site IP:                23.39.179.42

 Page loaded at (UTC):            Wed, 07 Jul 2021 18:59:47 GMT

 Capture timestamp (UTC):         Wed, 07 Jul 2021 19:00:46 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            54.175.14.236

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      3

 Capture ID:                      b9c194eb-3990-484c-b0af-ce01ee0b3c79

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            woJrdvjuM4Qt6xyTyoe9qq
            Case 0:20-cv-60416-AMC Document 97-70 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: Malware and ransomware protection in Microsoft 365 - Microsoft Service Assurance | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/compliance/assurance/assurance-malware-and-ransomware-protection
Capture timestamp (UTC): Wed, 07 Jul 2021 19:00:46 GMT                                                              Page 1 of 2
            Case 0:20-cv-60416-AMC Document 97-70 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: Malware and ransomware protection in Microsoft 365 - Microsoft Service Assurance | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/compliance/assurance/assurance-malware-and-ransomware-protection
Capture timestamp (UTC): Wed, 07 Jul 2021 19:00:46 GMT                                                              Page 2 of 2
